Allowable Subject Matter
	Claims 1-20 are allowed.

Closest references found:
("20100130243")
 
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
receiving K downlink signaling(s); and transmitting a first radio signal; wherein any downlink signaling of the K downlink signaling(s) comprises a first field and a second field; the second field is a TPC, the second field of any downlink signaling of the K downlink signaling(s) is used to determine a power offset; a transmitting power of the first radio signal is a first power; K1 downlink signaling(s) exist(s) among the K downlink signaling(s); a value of the first field of each of the K1 downlink signaling(s) is equal to a first index; the first power is a smallest one of a second power and a reference power, and the second power is respectively linearly correlated with a first component, a second component, a third component, and a fifth component; the first component is related to a bandwidth occupied by the first radio signal; the second component is configured by a higher layer signaling; the third component is related to a channel quality between the User Equipment and a receiver of the first radio signal; a sum of K1 power offset(s) is used to determine the fifth component; linear coefficients between the second power and the first component, the second component and the fifth component are 1 respectively, and a linear coefficient between the second power and the third component is a first coefficient, the first coefficient is a non-negative number less than or equal to one; the K1 power offset(s) is(are) respectively indicated by the second field(s) of the K1 downlink signaling(s); the K downlink signaling(s) schedules(schedule) a same carrier, the K downlink signaling(s) is(are) all dynamic signaling(s); the first power is not related to the second field of a given downlink signaling, the given downlink signaling is any downlink signaling whose first field value is not equal to the first index among the K downlink signaling(s), the second power is not related to the second field of the given downlink signaling; the K is a positive integer, the K1 is a positive integer not greater than the K; the first index is an integer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/ANKUR JAIN/           Primary Examiner, Art Unit 2649